Citation Nr: 0818070	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  02-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include a hiatal hernia.

2.  Entitlement to a disability evaluation for post-traumatic 
stress disorder (PTSD) in excess of higher than 30 percent 
for the period from November 21, 2000 to June 23, 2005; 
higher than 50 percent for the period from June 24, 2005, to 
January 9, 2007; or higher than 70 percent for the period 
from January 10, 2007. 

3.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his brother and D.V.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1967 to January 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in June 2004.  A 
transcript of that hearing is associated with the claims 
file.  The Board remanded the case for development of 
evidence in December 2006.  

The Board notes that in an informal hearing presentation 
dated in April 2008, the veteran's representative has raised 
a claim for a total disability rating based on individual 
unemployability due to service-connected disabiities.  That 
claim is referred to the RO for appropriate action.  






	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  A current gastrointestinal disorder, including a hiatal 
hernia, was not present during service, a chronic 
gastrointestinal disorder such as a peptic ulcer was not 
manifest within a year after separation from service, and a 
current gastro-interstitial disorder is not related to any 
incident during service.

2.  During the period from November 21, 2000 to June 23, 
2005, the post-traumatic stress disorder resulted in 
disturbances of motivation and mood, but did not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

3.  During the period from June 24, 2005, to January 9, 2007, 
the service-connected PTSD did not cause occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.

4.  During the period from January 10, 2007 to the present 
date, the PTSD has not resulted in total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

5.  The average pure tone hearing thresholds on authorized 
audiological evaluation in July 2005 was 42.5 decibels in the 
right ear and 36.25 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 80 
percent in the right ear and 92 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

6.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the VA 
examination correspond to category III, and the scores for 
the left ear correspond to category I.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include a hiatal hernia, 
was not incurred in or aggravated by service, and a chronic 
gastrointestinal disorder such as a peptic ulcer may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial disability rating for PTSD 
higher than 30 percent for the period from November 21, 2000 
to June 23, 2005; higher than 50 percent for the period from 
June 24, 2005, to January 9, 2007; or higher than 70 percent 
for the period from January 10, 2007 to the present date are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a compensable initial evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Notify

The VA has a duty to provide notification to the veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters dated in February 2001, March 2002, 
November 2002, February 2005 and December 2006 from the RO 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letters adequately informed the veteran that he should 
submit any additional evidence that he has in his possession.  
The veteran was also provided information regarding the 
assignment of ratings and effective dates in December 2006 
and January 2008.  The Board notes that the veteran's claims 
for higher ratings arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was afforded disability 
evaluation examinations.  The veteran had a hearing before a 
Veterans Law Judge in June 2004.  Although the veteran's 
records pertaining to an award of disability benefits by the 
Social Security Administration have not been obtained, 
information in the claims file indicates that such benefits 
were granted based on the veteran's nonservice-connected 
cancer of the tongue and throat.  Therefore, such records 
would not be relevant to the current appeal.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required. 

I.  Entitlement To service Connection For A Gastrointestinal
 Disability, To Include A Hiatal Hernia.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
peptic ulcer is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are completely negative 
for any references to a hiatal hernia or other chronic 
gastrointestinal disorder.  The veteran's service medical 
records reflect that in December 1978 he complained of having 
an upset stomach, along with chills and a headache.  However, 
the symptoms were attributed to a viral syndrome.  Similarly, 
in September 1983 he reported abdominal cramping, but it was 
attributed to viral enteritis.  It was later noted that he 
felt much better.  

The report of a medical examination conducted in November 
1987 for the purpose of the veteran's retirement shows that 
the veteran's abdomen and viscera had no significant 
abnormalities.  The liver and spleen were also normal, and 
there were no masses.  It was also specifically noted that 
there was no hernia.  He was found to be qualified for 
separation from service. 

With respect to post-service records, the Board notes that 
there is no evidence of a chronic disorder such as a peptic 
ulcer within a year after separation from service.  The 
earliest post-service medical record containing references to 
any type of gastrointestinal disorder is dated in the year 
2000.  There is no indication in these records that any of 
the symptoms dated back to his period of service.   

The Board has considered testimony given by the veteran 
during a hearing held in June 2004.  He reported that his 
hiatal hernia was not diagnosed until 2000, but he had 
symptoms during service such as stomach pains which he felt 
were related to a hiatal hernia.  Although the veteran has 
now given his own opinion that his current gastrointestinal 
problems began during service, the United States Court of 
Appeals for Veterans Claims has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

In light of the lack of medical evidence showing a 
gastrointestinal disorder in service, the normal separation 
examination, and the lack of any evidence of treatment for a 
gastrointestinal disorder until many years after service, the 
Board finds that a gastrointestinal disorder with a hiatal 
hernia was not present during service, a peptic ulcer was not 
manifest within a year after separation from service, and a 
current gastrointestinal disability is not shown to be 
related to any incident during service.  Accordingly, the 
Board concludes that a gastrointestinal disorder with a 
hiatal hernia and abdominal hernia was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

II.  Entitlement To A Higher Initial Disability Evaluation 
For PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1.

Diagnostic Code 9411 provides that a 10 percent rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; where the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted when post-traumatic stress disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The RO has assigned a staged rating for the veteran's PTSD.  
The disorder was rated as 30 percent disabling from November 
21, 2000; rated as 50 percent disabling from June 24, 2005; 
and rated as 70 percent disabling from January 10, 2007.  

During the hearing held before the undersigned Veterans Law 
Judge in June 2004, the veteran, along with his brother and a 
licensed mental health counselor presented testimony to the 
effect that the had symptoms such as anxiety, becoming 
disoriented, and retreating and shutting down.  It was 
reported that his social life was very limited.  

The evidence which has been presented also includes VA 
examination reports and VA mental health treatment records.  

After reviewing all relevant evidence, the Board finds that 
during the period from November 21, 2000 to June 23, 2005, 
the post-traumatic stress disorder resulted in disturbances 
of motivation and mood, but has not resulted in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.  The report of 
a VA mental examination conducted in October 2001 shows that 
such symptoms contemplated for a higher rating were not 
present.  The report shows that the veteran reported that he 
had never received psychiatric treatment.  He stated that he 
took sleeping pills prescribed by an oncology doctor, and 
that he felt that if he did not take the pills he would think 
about things in Vietnam.  He also reported that he worried a 
lot.  He reported that he had acquaintances but no close 
friends.  He also reported that he could not watch war movies 
because they were too disturbing.  Significantly, examination 
showed that he was alert and oriented, made good eye contact 
and was not in distress.  Although his affect was blunted and 
his mood was anxious, his speech was clear, coherent, goal 
directed and unpressured.  He had no flights of ideas or 
looseness of associations.  Insight and judgment were fair.  
The examiner concluded that the veteran's PTSD was of mild 
severity.  The Board notes that other than a blunted affect 
which is comparable to a flattened affect, the symptoms 
contemplated for a rating higher than 30 percent were not 
present.  Moreover, the examiner's assessment of the disorder 
as being mild suggests that the 30 percent rating is 
adequate.  VA medical treatment records from prior to June 
23, 2005, are likewise generally negative for the type of 
symptoms contemplated for a rating higher than 30 percent.  
For example, a VA treatment record dated in October 2002 
shows only that the veteran reported having anxiety and 
depression, and was noted to have a mildly depressed affect.  

The Board also finds that during the period from June 24, 
2005, to January 9, 2007, the service-connected PTSD did not 
cause occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  The report of a VA examination conducted in 
June 2005 shows that the symptoms contemplated for a rating 
higher than 50 percent were not present.  The report noted 
that his speech was clear and coherent, goal directed an 
unpressured.  There were no suicidal or homicidal ideations.  
It was noted that he had not shaved for a couple of days, but 
he was neatly and casually dressed.  Regarding relationships, 
it was noted that he was dating a woman for the last couple 
of months.  There was no mention of spatial disorientation, 
or obsessional rituals.  Overall, the findings on the 
examination more nearly approximated the criteria for a 50 
percent rating rather than a 70 percent rating.  

During the period from January 10, 2007 to the present date, 
the PTSD has not resulted in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  The report of a psychiatric examination 
conducted in January 2007 noted that the veteran had no 
hallucinations or panic attacks.  His thought process was 
goal directed and did not reveal psychotic symptoms.  He was 
described as being well oriented times four.  It was noted 
that he had a problem with his memory when anxious, but the 
report as a whole reflects that the veteran was able to 
provide an extensive history, and thus the severe memory loss 
contemplated for a 100 percent rating was not shown.  

In summary, the Board concludes that the criteria for an 
initial disability rating for PTSD higher than 30 percent for 
the period from November 21, 2000 to June 23, 2005; higher 
than 50 percent for the period from June 24, 2005, to January 
9, 2007; or higher than 70 percent for the period from 
January 10, 2007 to the present date are not met.  

III.  Entitlement To A Compensable Evaluation For Bilateral 
Hearing Loss.

During the hearing held in June 2004, the veteran testified 
that he had hearing loss which interfered with distinguishing 
noise.  He stated that he had a hearing loss examination 
which was conducted in a quiet room, but that when speaking 
to people he could not understand what they were saying.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

According to the Court, when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

The veteran has been afforded three hearing loss examinations 
by the Board, in October 2001, July 2005, and January 2007.  
Significantly, however, the January 2007 report reflects that 
the examiner stated that an increase in severity since the 
prior examination in 2005 was attributable to nonservice-
connected factors.  The use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  See 38 C.F.R. 
§ 4.14 (2007).  Therefore, the Board finds that the rating 
for the service-connected hearing loss may not be based on 
the results of the January 2007 examination.  

Of the remaining two examination reports, the report dated n 
July 2005 reflects the most severe findings.  On the 
authorized audiological evaluation by VA in , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
70
65
LEFT
15
10
15
60
60

The average pure tone hearing thresholds on authorized 
audiological evaluation in July 2005 was 42.5 decibels in the 
right ear and 36.25 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 80 
percent in the right ear and 92 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the  VA 
examination correspond to category III, and the scores for 
the left ear correspond to category I.  The intersection 
point for these categories under Table VII shows that the 
hearing loss does not exceed the levels contemplated for the 
noncompensable rating which the RO assigned.  In addition, an 
exceptional pattern of hearing loss which would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a 
compensable initial disability rating for bilateral hearing 
loss are not met.  


ORDER

1.  Service connection for a gastrointestinal disability, to 
include a hiatal hernia, is denied.

2.  A higher initial disability evaluation for PTSD is 
denied.  

3.  A compensable initial evaluation for bilateral hearing 
loss is denied.  



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


